United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.J., Appellant
and
DEPARTMENT OF THE ARMY, WOMACK
ARMY MEDICAL CENTER, Fort Bragg, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket Nos. 19-1651 & 20-0199
Issued: June 22, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 31, 2019 appellant filed a timely appeal from a July 5, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). This appeal was docketed as 19-1651. On
November 4, 2019 appellant filed a timely appeal from an August 15, 2019 merit decision of
OWCP. This appeal was docketed as 20-0199. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the July 5 and August 15, 2019 decisions, OWCP received additional evidence.
Appellant also submitted additional evidence with his appeal to the Board. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish more than
16 percent permanent impairment of the right upper extremity, for which he previously received a
schedule award; and (2) whether appellant has met his burden of proof to establish more than six
percent permanent impairment of the right lower extremity, for which he previously received a
schedule award.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On April 26, 1994 appellant, then a 51-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging an injury on April 23, 1994 when he struck his right elbow against a
piece of equipment while in the performance of duty. OWCP assigned OWCP File No. xxxxxx556
and accepted the claim for right elbow contusion. It authorized right lateral humeral tendon
debridement with exploration, which occurred on February 21, 1995. Appellant returned to
limited-duty work on April 15, 1995.
On July 20, 1995 appellant filed a Form CA-1 alleging that on July 13, 1995 he injured his
right hip when he tripped and fell in the performance of duty. OWCP assigned this claim, OWCP
File No. xxxxxx141, and accepted the claim for right hip contusion, right trochanteric bursitis, and
right lateral epicondylitis. Appellant stopped work on the date of injury. OWCP paid appellant
compensation on the supplemental rolls beginning August 28, 1995 and the periodic rolls
beginning June 16, 2002. OWCP File Nos. xxxxxx556 and xxxxxx141 have been administratively
combined with the latter serving as the master file.
By decision dated December 23, 1999, OWCP granted appellant a schedule award for 16
percent permanent impairment of the right upper extremity, under OWCP File No. xxxxxx141.
On August 3, 2018 appellant filed a claim for an additional schedule award (Form CA-7).
In a development letter dated October 9, 2018, OWCP advised appellant that additional
medical evidence was necessary to establish his schedule award claim. Appellant was requested
to submit a report from his treating physician which provided a permanent impairment rating
pursuant to the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).4
Memorandum of telephone calls (Form CA-110) dated November 21 and December 21,
2018 indicate that appellant informed OWCP that he could not obtain a rating report from his

3

Docket No. 19-1103, Order Dismissing Appeal (issued May 28, 2019).

4

A.M.A., Guides (6th ed. 2009).

2

treating physician. Appellant requested that OWCP schedule a second opinion evaluation to assist
with the development of his schedule award claim.
On February 19, 2019 OWCP referred appellant for a second opinion evaluation with
Dr. Robert M. Moore, a Board-certified orthopedic surgeon, to determine the extent of his
permanent impairment, if any, due to the accepted conditions.
In a March 12, 2019 report, Dr. Moore noted appellant’s history of injury and medical
treatment. He reported that examination of appellant’s right upper extremity revealed full active
range of motion (ROM) of his elbow, wrist, and hand. Dr. Moore related three ROM findings of
appellant’s right elbow noting that appellant had flexion of 140 degrees, extension of 0 degrees,
pronation of 80 degrees, and supination of 80 degrees. Appellant had no elbow swelling, no
sensory deficit, no atrophy, intact right upper extremity motor strength, and exacerbated right
elbow pain with restricted wrist extension. Dr. Moore applied the diagnosis-based impairment
(DBI) rating methodology of the A.M.A., Guides. Using Table 15-4,5 he noted a default value for
the accepted right lateral epicondylitis of five percent.6 Dr. Moore then assigned a grade modifier
for functional history (GMFH) of 2, a grade modifier for physical examination (GMPE) of 0, and
a grade modifier for clinical studies (GMCS) of 0.7 Application of the net adjustment formula8
resulted in movement one space to the left of the default value on Table 15-4 to the value of four
percent permanent impairment. Therefore, Dr. Moore concluded that appellant had four percent
permanent impairment of the right upper extremity due to the accepted condition of right lateral
epicondylitis.
Regarding the right hip, Dr. Moore indicated that appellant’s examination revealed right
trochanteric tenderness, no visible swelling or atrophy. He conducted right hip ROM examinations
three times and found the maximum ROM to be 10 degrees of flexion contracture, 90 degrees
flexion, 20 degrees internal rotation, 30 degrees external rotation, 30 degrees abduction, and 10
degrees adduction. Appellant reported right lumbar pain at the end ranges of right hip motion. A
review of appellant’s right hip x-ray showed no abnormality and no evidence of dislocation, joint
cartilage space narrowing, fracture, soft tissue calcification, osteophyte formation or lytic lesion.
Dr. Moore applied the DBI method for rating permanent impairment as it provided a greater
impairment rating than using ROM. Using Table 16-4,9 he noted a default value for the accepted
right hip trochanteric bursitis with document chronically abnormal gait of seven percent.
Dr. Moore then assigned a grade modifier for GMPE of 1 and a grade modifier for GMCE of 0.10
He found GMFH was not applicable because gait abnormality was used for primary placement in

5

Id. at 399, Table 15-4.

6

Id.

7

Id. at 406, Table 15-7; 408, Table 15-8; 410, Table 15-9.

8

Id. at 411.

9

Id. at 512.

10

Id. at 516, Table 16-7; 519, Table 16-8.

3

the regional grid and, thus was not used in adjusting impairment.11 Application of the net
adjustment formula12 resulted in movement one space to the left of the default value on Table 164 to the value of six percent permanent impairment. Therefore, Dr. Moore concluded that appellant
had six percent permanent impairment of the right lower extremity due to the accepted condition
of right hip trochanteric bursitis.13
On April 17, 2019 OWCP referred the claim to a district medical adviser (DMA) for a
review of the medical evidence of record and an opinion regarding the extent of appellant’s
permanent impairment.
On April 20, 2019 Dr. Arthur S. Harris, a Board-certified orthopedic surgeon serving as a
DMA, reviewed the medical evidence of record and concluded that appellant had four percent
permanent impairment of the right upper extremity and six percent permanent impairment of the
right lower extremity. He found, using the ROM methodology for rating permanent impairment
of the right upper extremity, that appellant had zero percent permanent impairment as he had full
range of motion. The DMA concurred with Dr. Moore’s application of the A.M.A., Guides in
determining appellant’s permanent impairment pursuant to the DBI methodology and affirmed
that appellant had four percent permanent impairment of the right upper extremity. Regarding
permanent impairment of appellant’s right lower extremity, the DMA noted that the ROM method
for rating permanent impairment could only be used as a stand-alone rating when the impairment
could not be rated under the DBI method or if a severe injury resulted in a passive ROM or
amputation. However, appellant’s permanent impairment could be rated using the DBI method.
He concurred that appellant had six percent permanent impairment of the right lower extremity
pursuant to Table 16-4, page 512 of the A.M.A., Guides for the diagnosis of trochanteric bursitis.
On May 21, 2019 OWCP requested that the DMA clarify whether appellant’s current
4 percent permanent impairment of the right upper extremity was in addition to the 16 percent
permanent impairment, for which he had previously received a schedule award. In a report dated
May 25, 2019, the DMA clarified that appellant’s current four percent permanent impairment
rating was not an additional impairment.
By decision dated July 5, 2019, OWCP denied appellant’s request for an additional
schedule finding that the medical evidence did not warrant an increase from the prior schedule
award. It noted that he was previously awarded 16 percent permanent impairment of the right
upper extremity. OWCP found that the medical evidence of record was insufficient to establish
that he was entitled to an additional schedule award as a result of his accepted lateral epicondylitis.
By decision dated August 15, 2019, OWCP granted appellant a schedule award for six
percent permanent impairment of the right lower extremity. The award ran for 17.28 weeks for
the period March 12 to July 10, 2019.

11

Id. at 512, 516.

12

Supra note 8.

13
Dr. Moore determined that the date of maximum medical improvement (MMI) was March 12, 2019 the date of
the physical examination he conducted.

4

LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA,14 and its implementing regulations,15 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body.16 However, FECA does
not specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A., Guides
as the uniform standard applicable to all claimants.17 As of May 1, 2009, the sixth edition of the
A.M.A., Guides is used to calculate schedule awards.18 The sixth edition requires identifying the
class of diagnosis (CDX), which is then adjusted by grade modifiers GMFH, GMPE, and GMCS.
The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).19
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the
[A.M.A.,] Guides allow for the use of both the DBI and ROM methods to calculate
an impairment rating for the diagnosis in question, the method producing the higher
rating should be used.” (Emphasis in the original.)
***
“If the rating physician provided an assessment using the DBI method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA

14

5 U.S.C. § 8107.

15

20 C.F.R. § 10.404.

16

Id.

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
and Exhibit 1 (January 2010).
18

Id.

19

Supra note 4 at 411.

5

should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.
“If the medical evidence of record is not sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence
necessary to complete the rating. However, the DMA should still render an
impairment rating using the DBI method, if possible, given the available
evidence.”20
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish more than 16
percent permanent impairment of the right upper extremity, for which he previously received a
schedule award.
Regarding appellant’s right upper extremity, has OWCP accepted that appellant sustained
the conditions of right elbow contusion and right lateral epicondylitis. OWCP authorized right
lateral tendon debridement with exploration, which was performed on February 21, 1995.
OWCP referred appellant for a second opinion evaluation with Dr. Moore and in his
March 12, 2019 report, he found that appellant had reached MMI due to his accepted conditions.
He determined that, under the DBI method for rating permanent impairment, utilizing Table 154,21 appellant had a default value of five percent for the accepted right lateral epicondylitis.22
Dr. Moore then assigned a GMFH of 2, a GMPE of 0, and a GMCS of 0.23 After applying the net
adjustment formula,24 he concluded, that the net adjustment value would move one space to the
left of the default value on Table 15-4, resulting in a permanent impairment finding of four percent.
He also provided three ROM measurements of appellant’s right elbow, which did not record any
loss of ROM.
In accordance with its procedures, OWCP properly referred the evidence of record to
Dr. Harris, a DMA, who reviewed the clinical findings of Dr. Moore on April 20, 2019 and
determined that appellant had four percent permanent impairment of the right upper extremity
based upon Dr. Moore’s report and the A.M.A., Guides. Dr. Harris explained that appellant had
no permanent impairment based upon his ROM findings and therefore his permanent impairment
was rated utilizing the DBI method. He found that appellant had reached MMI as of March 12,
2019, the date of Dr. Moore’s report.

20

FECA Bulletin No. 17-06 (May 8, 2017).

21

Id. at 399, Table 15-4.

22

Id.

23

Id. at 406, Table 15-7; 408, Table 15-8; 410, Table 15-9.

24

Id. at 411.

6

The Board finds that the DMA discussed how he arrived at his conclusion by listing
specific tables and pages in the A.M.A., Guides. He accurately summarized the relevant medical
evidence, provided detailed findings on examination, and reached conclusions about appellant’s
conditions which comported with his findings.25 The DMA properly utilized the DBI method and
ROM method to rate appellant’s right shoulder condition pursuant to FECA Bulletin No. 17-06.
The Board finds that the DMA’s report is detailed, well rationalized, and based on a proper factual
background.26 Therefore, his opinion is afforded the weight of the medical evidence and supports
that appellant does not have a greater right upper extremity impairment than the 16 percent
previously awarded.27
There is no current medical evidence of record, in conformance with the sixth edition of
the A.M.A., Guides, establishing that appellant has greater than the 16 percent permanent
impairment of the right upper extremity previously awarded. Accordingly, appellant has not met
his burden of proof to establish that he is entitled to an additional schedule award.
LEGAL PRECEDENT -- ISSUE 2
In determining permanent impairment of the lower extremities under the sixth edition of
the A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the
lower extremity to be rated. With respect to the hip, the relevant portion of the leg for the present
case, reference is made to Table 16-4 (Hip Regional Grid) beginning on page 512.28 After the
CDX is determined from the Hip Regional Grid (including identification of a default grade value),
the net adjustment formula is applied using the GMFH, GMPE, and GMCS. The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).29
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met his burden of proof to establish more than six
percent permanent impairment of his right lower extremity, for which he previously received a
schedule award.
As noted above, OWCP referred appellant for a second opinion evaluation with Dr. Moore
to determine the degree of appellant’s permanent impairment for schedule award purposes.
Dr. Moore applied the DBI method for rating permanent impairment, as it provided a greater rating
of permanent impairment than the ROM method. Using Table 16-4,30 he noted a default value for
the accepted right hip trochanteric bursitis with documented chronically abnormal gait of seven

25

M.D., Docket No. 20-0007 (issued May 13, 2020).

26

M.S., Docket No. 19-1011 (issued October 29, 2019).

27

R.R., Docket No. 17-1947 (issued December 19, 2018).

28

Supra note 4 at 509-11.

29

Id. at 515-22.

30

Id. at 512.

7

percent. Dr. Moore then assigned a GMPE of 1 and a GMCE of 0.31 He found that a GMFH was
not applicable because gait abnormality was used for primary placement in the regional grid and,
thus was not to be used in adjusting impairment.32 Application of the net adjustment formula33
resulted in movement one space to the left of the default value on Table 16-4 to the value of six
percent permanent impairment. Thus, Dr. Moore concluded that appellant had six percent
permanent impairment of the right lower extremity due to the accepted condition of right hip
trochanteric bursitis.
In accordance with its procedures, OWCP referred the evidence of record to a DMA,
Dr. Harris, who reviewed the clinical findings of Dr. Moore and determined appellant had six
percent permanent impairment of the right lower extremity. He further determined that appellant’s
date of MMI was March 12, 2019, the date of Dr. Moore’s examination upon which his impairment
rating was based. Dr. Harris concurred with Dr. Moore that appellant’s most impairing diagnosis
was chronic trochanteric bursitis. He also explained that the A.M.A., Guides did not allow a ROM
stand-alone rating if an appropriate DBI could be rated, and the injury was not severe and did not
result in amputation. Therefore appellant’s permanent impairment was rated under the DBI
method. The Board finds that as the DMA’s report is detailed, well rationalized, and based on a
proper factual background, his opinion represents the weight of the medical evidence.34 Thus, the
Board finds that appellant has not met his burden of proof to establish greater right lower extremity
permanent impairment.
The Board finds that there is no current medical evidence of record, in conformance with
the sixth edition of the A.M.A., Guides, establishing that appellant has more than six percent
permanent impairment of the right lower extremity. Accordingly, appellant has not met his burden
of proof to establish entitlement to a schedule award greater than that previously awarded.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than 16
percent permanent impairment of his right upper extremity, for which he previously received a
schedule award. The Board further finds that he has not met his burden of proof to establish more
than six percent permanent impairment of his right lower extremity, for which he previously
received a schedule award.

31

Id. at 516, Table 16-7; 519, Table 16-8.

32

Id. at 512, 516.

33

Supra note 8.

34

Supra note 26.

8

ORDER
IT IS HEREBY ORDERED THAT the August 15 and July 5, 2019 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 22, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

9

